DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  Throughout paragraph [0029], consistency should be maintained between locking head 102 and rotatable locking arm 102.  In paragraph [0031], line 6, “104” should read --105--.  In paragraph [0047], line 3, “206” should read --306--.  In paragraph [0048], line 2, “328, 330” should read --330, 332--.  In paragraph [0053], line 5, both occurrences of “axel” should read --axle--.  In paragraph [0058], line 4, “208” should read --308--.  In paragraph [0058], line 5 and paragraph [0059], line 3, “prawl” should read --pawl--.  
Appropriate correction is required.
Claims 1, 4, 9, 13, 14, 16, 17 and 20 are objected to because of the following informalities:  In line 1 of claims 1, 9 and 20, it appears that –a-- should follow “in”.  In claim 9, line 7, “axel” should read --axle--.  In claim 13, lines 1 and 3, claim 14, lines 2 and 3, and claim 16, line 3 (both occurrences), “prawl” should read --pawl--.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, claim 9, line 11 and claim 20, lines 8-9, “the rotatable locking arm extends from the rotatable locking arm” is unclear. In claim 4, line 2 and claim 17, line 2, it is unclear in what sense the fixed locking arm extends “through” the collar.  In claim 11, line 4, “deployed” appears to contradict the last two lines of claim 9 which claims that the biasing member biases the rotatable locking arm to the deployed position.  In claim 14, lines 1 and 2, it is unclear in what sense plate 394 contacts the latch 388.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-10, 12, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al 2013/0340490.
Re claim 1, Wu et al teaches a lock in figs. 4A and 4B to engage a slot in a portable electronic device, including a housing 100, a fixed locking arm with an engagement head 410 to engage the slot, a rotatable locking arm 600 with an engagement head 630 to engage the slot, a retracted position in fig.4B and a deployed position in fig. 4A, a translatable link 570 to move the rotatable arm 600, and a biasing member 73 to provide a resistive force against the arm 600 in the deployed position.
Re claim 3, the link includes a wedge 5700.
Re claim 4, the housing includes a collar 400 receiving the fixed and rotatable arms.
Re claim 8, the lock includes a slide switch 500 in the housing and coupled to the link 570, and the biasing member 73 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 9, Wu et al teaches a lock in figs. 4A and 4B to engage a slot in a portable electronic device, including a housing 100, a fixed locking arm with an engagement head 410 to engage the slot, a rotatable locking arm 600 with an engagement head 630 to engage the slot, an axle at (C), a retracted position in fig.4B and a deployed position in fig. 4A, a translatable link 570 to move the rotatable arm 600, and a biasing member 73 to provide a resistive force against the arm 600 in the deployed position.
Re claim 10, the lock includes a slide switch 500 in the housing and coupled to the link 570, and the biasing member 73 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 12, a slide arm 5700 operably engages the biasing member 73.
Re claim 13, a locking pawl latch 530 (fig. 3C) engages a lock groove to retain the arm 600 in the deployed position.
Re claim 17, the housing includes a collar 400 to receive the fixed and rotatable locking arms.
Re claim 20, Wu et al teaches a lock in figs. 4A and 4B to engage a slot in a portable electronic device, including a housing 100, a fixed locking arm with an engagement head 410 to engage the slot, a rotatable locking arm 600 with an engagement head 630 to engage the slot, a retracted position in fig.4B and a deployed position in fig. 4A, a translatable link 570, 5700 in contact with the rotatable arm 600 to move the rotatable arm 600, and a biasing member 73 to provide a resistive force against the arm 600 in the deployed position.
Claims 1, 3, 4, 6, 8-10, 12, 13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su 6,523,373.
Re claim 1, Su teaches a lock to engage a slot in a portable electronic device, including a housing 10, a fixed locking arm with an engagement head 312 to engage the slot, a rotatable locking arm 32 with an engagement head 323 to engage the slot, a retracted position in fig. 7 and a deployed position in fig. 4, a translatable link 21 to move the rotatable arm 32, and a biasing member 22 to provide a resistive force against the arm 32 in the deployed position.
Re claim 3, the link includes a wedge 202.
Re claim 4, the housing includes a collar 13 receiving the fixed and rotatable arms.
Re claim 6, the biasing member 22 includes a compression spring aligned parallel with the longitudinal axis of the lock.
Re claim 8, the lock includes a slide switch 201 in the housing and coupled to the link 21, and the biasing member 22 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 9, Su teaches a lock to engage a slot in a portable electronic device, including a housing 10, a fixed locking arm with an engagement head 312 to engage the slot, a rotatable locking arm 32 with an engagement head 323 to engage the slot, an axle 34, a retracted position in fig. 7 and a deployed position in fig. 4, a translatable link 21 to move the rotatable arm 32, and a biasing member 22 to provide a resistive force against the arm 32 in the deployed position.
Re claim 10, the lock includes a slide switch 201 in the housing and coupled to the link 21, and the biasing member 22 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 12, a slide arm 21 of the slide switch operably engages the biasing member 22.
Re claim 13, a locking pawl latch 214 engages a lock groove 213 to retain the arm 32 in the deployed position.
Re claim 17, the housing 10 includes a collar 13 to receive the fixed and rotatable locking arms.
Re claim 19, the biasing member 22 is a compression spring aligned parallel with the lock axis.  
Re claim 20, Su teaches a lock to engage a slot in a portable electronic device, including a housing 10, a fixed locking arm with an engagement head 312 to engage the slot, a rotatable locking arm 32 with an engagement head 323 to engage the slot, an axle 34, a retracted position in fig. 7 and a deployed position in fig. 4, a translatable link 21 to move the rotatable arm 32, and a biasing member 22 to provide a resistive force against the arm 32 in the deployed position.
Claims 1, 3-6, 8-10, 12, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling 6,058,744.
Re claim 1, Ling teaches a lock to engage a slot in a portable electronic device, including a housing 1, a fixed locking arm with an engagement head 21 to engage the slot, a rotatable locking arm 2 with an engagement head 23 to engage the slot, a retracted position in fig. 4 and a deployed position in fig. 3, a translatable link 5 to move the rotatable arm 2, and a biasing member 54 to provide a resistive force against the arm 2 in the deployed position.
Re claim 3, the link includes a wedge 531.
Re claim 4, the housing includes a collar 13, 22 receiving the fixed and rotatable arms.
Re claim 5, a cable yoke 71 over the collar rotatably receives the cable 74.
Re claim 6, the biasing member 54 includes a compression spring aligned parallel with the longitudinal axis of the lock.
Re claim 8, the lock includes a slide switch 53 in the housing and coupled to the link 5, and the biasing member 54 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 9, Ling teaches a lock to engage a slot in a portable electronic device, including a housing 1, a fixed locking arm with an engagement head 21 to engage the slot, a rotatable locking arm 2 with an engagement head 23 to engage the slot, an axle at 232, a retracted position in fig. 4 and a deployed position in fig. 3, a translatable link 5 to move the rotatable arm 2, and a biasing member 54 to provide a resistive force against the arm 2 in the deployed position.
Re claim 10, the lock includes a slide switch 53 in the housing and coupled to the link 5, and the biasing member 54 is coupled to the slide switch.  It is noted that “coupled to” meets applicant’s definition set forth in paragraph [0027], lines 1-4.
Re claim 12, a slide arm 51 of the slide switch 53 operably engages the biasing member 54.
Re claim 17, the housing includes a collar 13, 22 receiving the fixed and rotatable arms.
Re claim 19, the biasing member 54 includes a compression spring aligned parallel with the longitudinal axis of the lock.
Re claim 20, Ling teaches a lock to engage a slot in a portable electronic device, including a housing 1, a fixed locking arm with an engagement head 21 to engage the slot, a rotatable locking arm 2 with an engagement head 23 to engage the slot, an axle at 232, a retracted position in fig. 4 and a deployed position in fig. 3, a translatable link 5 to move the rotatable arm 2, and a biasing member 54 to provide a resistive force against the arm 2 in the deployed position.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ling 6,058,744 in view of Su 2020/0224451.
Re claim 2, Su teaches a link 21, 31 secured to the locking arm 50.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the link of Ling to its rotatable arm, in view of the teaching of Su, to provide expected locking and unlocking capabilities.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al 2013/0340490 in view of Su 6,523,373.
Re claim 11, Su teaches a slide switch plate 21 having a slide switch plate 203extending from a housing to translate the slide switch 21.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide a slide switch plate to the slide switch of Wu et al, in view of the teaching of Su, to simplify actuation movement of the slide switch of Wu et al.
               Provided the above rejections under 35 USC 112, second paragraph are overcome, claims 7, 14-16 and 18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 22, 2022